DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.  
Claims 1-6 stand rejected.  

Claim Objections
Claim 3 is objected to because of the following:  Claim 3 recites: “receive the multiple pieces of data subsequent to the discarding, which are transmitted without the renumbering, from the first wireless communication apparatus, in a case where, among the multiple pieces of data, specific data is discarded after the numbering and before transmission by any other wireless apparatus” (emphasis added).  Claim 3 does not previously recite any step for a “discarding” of data.  In addition, Claim 3 does not previously recite any step for a “renumbering” of data.  In addition, Claim 3 does not previously recite any step for a “numbering” of data.  
Appropriate correction is required.


Claim 6 is objected to because of the following:  Claim 6 recites: “transmit the multiple pieces of data subsequent to the discarding without renumbering, in a case where, among the multiple pieces of data, specific data is discarded after the numbering and before the transmission, and transmit discarding notification information that notifies the discarding, to the second wireless communication apparatus” (emphasis added).  Claim 3 does not previously recite any step for a “discarding” of data.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsugawa (Pub. No.: US 20130188648 A1), hereafter referred to as Nakatsugawa.  
	In regard to Claim 1, Nakatsugawa teaches A first wireless communication apparatus comprising: a controller configured to perform numbering of multiple pieces of data and transmit the multiple pieces of data that are numbered (The data transfer apparatus 110 receives data flows. The data transfer apparatus 110 has a function of an order adding unit which adds order information representing an order of packets to the packets of the received data flows.  Para. 47, FIG. 1A), to a second wireless communication apparatus (data transfer apparatus 140, Para. 46, 52, FIG. 1A).  
	Nakatsugawa teaches perform first processing in a case where, among the multiple pieces of data (packets which are stored in the buffer 320, Para. 115, FIGS. 1A, 3, 8), specific data is discarded after the numbering and before the transmission (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8).  
Nakatsugawa teaches wherein the first processing is configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus without renumbering (When at least one packet is stored in the buffer 320 (S901: Yes), the line IF unit 350 reads the packet stored in the beginning of the buffer 320 (S902).  Thereafter, the line IF unit 350 transmits the packet read in S902 (S903), and the process returns to S901.  Data transfer apparatus 121 transmits a packet stored in the buffer 320 by the reception process illustrated in FIG. 8.  Para. 120—121, FIGS. 1A, 3, 8, 9).  [The examiner notes that the process of FIG. 8 or the process of FIG. 9 of Nakatsugawa do not perform any sequence renumbering after the selected packet is discarded.]
Nakatsugawa teaches transmit discarding notification information that notifies the discarding, to the second wireless communication apparatus (the discarding information adding unit 340 selects a notification packet to which discarding information is to be added from among packets which are stored in the buffer 320 before the packet of the discarding target selected in S804 is stored (S807).  Then the discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808).  Para. 116—117, FIGS. 1A, 3, 8).


In regard to Claim 3, Nakatsugawa teaches A second wireless communication apparatus comprising: a controller (data transfer apparatus 140 on the reception side, Para. 123, FIGS. 1B, 10) configured to receive multiple pieces of data that are numbered (data transfer apparatus 140 receives the packets having the SNs, Para. 61, FIG. 1B), from a first wireless communication apparatus (packets transmitted from the data transfer apparatus 110, Para. 54, FIG. 1B).  
Nakatsugawa teaches perform rearranging processing on the multiple data that are received (sorting unit 540 stores the packet received in S1001 in an end of the waiting buffer 550 (S1014), Para. 131, FIGS. 5, 10.  The sorting unit 540 reads a packet stored in the waiting buffer 550 (S1104), Para. 138, FIG. 5, 11.  Then the sorting unit 540 stores the packet read in S1104 in the end of the output buffer 560 (S1105), Para. 138, FIG. 5, 11), based on the numbering (In S1010, when the extracted SN is not the same as the reception waiting SN (S1010: No), it is determined that a skip has occurred between the extracted SN and the reception waiting SN, Para. 130, FIG. 10).  
Nakatsugawa teaches receive the multiple pieces of data subsequent to the discarding, which are transmitted without the renumbering, from the first wireless communication apparatus (buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806), Para. 116, FIGS. 1A, 3, 8.  Data transfer apparatus 121 transmits a packet stored in the buffer 320 by the reception process illustrated in FIG. 8, Para. 121, FIG. 9), in a case where, among the multiple pieces of data, specific data is discarded after the numbering and before transmission by any other wireless apparatus (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8).  [The examiner notes that the process of FIG. 8 or the process of FIG. 9 of Nakatsugawa do not perform any sequence renumbering after the selected packet is discarded.]
Nakatsugawa teaches receive discarding notification information that notifies the discarding (When a packet is received (S1001: Yes), the discarding information detector 520 determines whether discarding information has been added to the packet received in S1001 (S1002), Para. 123, FIGS. 5, 10), from the first wireless communication apparatus (the discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808), Para. 116—117, FIGS. 1A, 3, 8).  


In regard to Claim 4, Nakatsugawa teaches, wherein the controller is further configured to perform the rearranging processing with the specific data as being discarded (sorting unit 540 stores the packet received in S1001 in an end of the waiting buffer 550 (S1014), Para. 131, FIGS. 5, 10.  The sorting unit 540 reads a packet stored in the waiting buffer 550 (S1104), Para. 138, FIG. 5, 11.  Then the sorting unit 540 stores the packet read in S1104 in the end of the output buffer 560 (S1105), Para. 138, FIG. 5, 11), based on the discarding notification information (sorting unit 540 extracts an SN of the packet received in S1001 (S1005), Para. 125, FIGS. 5, 10.  In S1010, when the extracted SN is not the same as the reception waiting SN (S1010: No), it is determined that a skip has occurred between the extracted SN and the reception waiting SN, Para. 130, FIGS. 5, 10).  


In regard to Claim 6, Nakatsugawa teaches A wireless communication system comprising: a first wireless communication apparatus (data transfer apparatus 110, Para. 47, FIG. 1A); and a second wireless communication apparatus (data transfer apparatus 140, Para. 46, 52, FIG. 1A), wherein the first wireless communication (The data transfer apparatus 110 has a function of an order adding unit which adds order information representing an order of packets to the packets of the received data flows, Para. 47, FIG. 1A), to the second wireless communication apparatus (data transfer apparatus 140, Para. 46, 52, FIG. 1A).  
Nakatsugawa teaches transmit the multiple pieces of data subsequent to the discarding without renumbering (When at least one packet is stored in the buffer 320 (S901: Yes), the line IF unit 350 reads the packet stored in the beginning of the buffer 320 (S902).  Thereafter, the line IF unit 350 transmits the packet read in S902 (S903), and the process returns to S901.  Data transfer apparatus 121 transmits a packet stored in the buffer 320 by the reception process illustrated in FIG. 8.  Para. 120—121, FIGS. 1A, 3, 8, 9), in a case where, among the multiple pieces of data, specific data is discarded after the numbering and before the transmission (When the usage amount of the buffer 320 exceeds the threshold value (S803: Yes), the buffer controller 330 selects a packet of a discarding target from among packets which are stored in the buffer 320 other than a beginning packet (S804).  Then the buffer controller 330 extracts an SN of the packet selected in S804 (S805). Subsequently, the buffer controller 330 discards the packet selected in S804 from the buffer 320 (S806).  Para. 115—116, FIGS. 1A, 3, 8).  [The examiner notes that the process of FIG. 8 or the process of FIG. 9 of Nakatsugawa do not perform any sequence renumbering after the selected packet is discarded.]
(the discarding information adding unit 340 selects a notification packet to which discarding information is to be added from among packets which are stored in the buffer 320 before the packet of the discarding target selected in S804 is stored (S807).  Then the discarding information adding unit 340 adds the discarding information including the SN extracted in S805 to the notification packet selected in S807 (S808).  Para. 116—117, FIGS. 1A, 3, 8).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa in view of Uchino et al. (Pub. No.: US 20170303170 A1), hereafter referred to as Uchino.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Nakatsugawa teaches the controller.  
Nakatsugawa fails to teach, wherein the controller is further configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding.  
Uchino teaches, wherein the controller is further configured to transmit the multiple pieces of data subsequent to the discarding to the second wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Nakatsugawa since Uchino provides a technique for accepting packets after detecting missing packet of sequence numbers, which can be introduced into the 

	In regard to Claim 5, as presented in the rejection of Claim 3, Nakatsugawa teaches the controller.  
Nakatsugawa fails to teach, wherein the controller is further configured to receive the multiple pieces of data subsequent to the discarding, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding.  
Uchino teaches, wherein the controller is further configured to receive the multiple pieces of data subsequent to the discarding, from the first wireless communication apparatus in a state where a missing number occurs as a result of the numbering that depends on the discarding (transmission and reception unit 210 communicates with the user equipment 100, Para. 70, FIGS. 6, 14.  Upon detecting a missing sequence number for uplink data packets received after the uplink reordering timer has expired or stopped, the PDCP layer processing unit 230 determines that the uplink data packet corresponding to the missing sequence number has been discarded in the user equipment 100, Para. 76, FIGS. 6, 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Uchino with the teachings of Nakatsugawa since Uchino provides a technique for accepting packets after detecting missing packet of sequence numbers, which can be introduced into the .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jiang et al. (Pub. No.: US 20020110095 A1), Para. 30, 32, FIG. 9, PDU 130 uses a special LI 132a to indicate that PDUs immediately prior to the PDU 130 were discarded prior to transmission.  In contrast to the prior art, the present invention parses the sequence numbers of received PDUs within a TTI to ensure that the sequence numbers are all within an expected range for the TTI. Additionally, the present invention utilizes a special length indicator as a flag to signal that PDUs were discarded by the transmitter prior to transmission so that the receiver may properly reassemble received PDUs into SDUs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
2-19-2021  



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477